SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M1 0 - K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number: 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federally Chartered Corporation 39-0691250 (State or other jurisdiction of (I.R.S.Employer Identification No.) incorporation or organization) 11lank Ct, Wauwatosa,WI (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (414) 761-1000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 Par Value The NASDAQ Stock Market, LLC (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant is a well-known seasoned issuer (as defined in Rule 405 of the 1933 Act). Yes * No R Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act. Yes * No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and postedon its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes * No * Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 under the Exchange Act). Yes * No R The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2009, as reported by the NASDAQ Capital Market® was approximately $92.8million. As of February28, 2010, 31,250,097 shares of the Registrant’s Common Stock were validly issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part of Form 10-K Into Which Document Portions of Document are Incorporated Proxy Statement for Annual Meeting of Part III Shareholders on May 11, 2010 Table of Contents WATERSTONE FINANCIAL, INC. FORM 10-K ANNUAL REPORT TO THE SECURITIES AND EXCHANGE COMMISSION FOR THE YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS ITEM PAGE PART I 1. Business 3-41 1A. Risk Factors 42-44 1B. Unresolved Staff Comments 44 2. Properties 45 3. Legal Proceedings 46 4. Submission of Matters to a Vote of Security Holders 46 PART II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 47-49 6. Selected Financial Data 50-52 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 53-71 7A. Quantitative and Qualitative Disclosures About Market Risk 72 8. Financial Statements and Supplementary Data 73-110 9. Changes in and Disagreements with Accountants on Accounting Financial Disclosure 9A. Controls and Procedures 111-112 9B. Other Information PART III Directors and Executive Officers of the Registrant Executive Compensation Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters Certain Relationships and Related Transactions, and Director Independence Principal Accountant Fees and Services PART IV Exhibits and Financial Statement Schedules Signatures - 2 - Table of Contents Part 1 Waterstone Financial, Inc. and its subsidiaries, including WaterStone Bank, SSB, are referred to herein as the “Company,” “Waterstone Financial,” or “we.” Item 1.Business Introduction Waterstone Financial, Inc. was formed in October 2005 as the mid-tier stockholding company subsidiary of Lamplighter Financial, MHC, as part of the reorganization of WaterStone Bank into mutual holding company form.WaterStone Bank was converted from a mutual to a stock savings bank as part of our reorganization.In connection with the reorganization, the Company sold 30% of its common stock in a subscription offering, contributed 1.65% of its common stock to a charitable foundation, and issued the remaining 68.35% of its common stock to Lamplighter Financial, MHC.As a result of the reorganization, the Company owns all of the stock of WaterStone Bank and Lamplighter Financial, MHC owned 68.35% of the common stock of the Company.In this report, we refer to WaterStone Bank, both before and after the reorganization, as “WaterStone Bank” or the “Bank.” On September 28, 2007, the Company completed its charter conversion to change the Company’s charter from a Wisconsin corporation to that of a federal corporation regulated exclusively by the Office of Thrift Supervision (the “OTS”).Similarly, the Company’s mutual holding company parent, Lamplighter Financial, MHC (the “MHC”), also completed its charter conversion to change the MHC’s charter from a Wisconsin chartered mutual holding company to a federally chartered mutual holding company regulated exclusively by the OTS.WaterStone Bank continues to be a Wisconsin chartered savings bank.On May 19, 2008, our subsidiary bank changed its name to WaterStone Bank. Pursuant to the plan of charter conversion, each outstanding share of common stock, par value $.01 per share of the Company as a Wisconsin corporation, became by operation of law, one share of common stock, par value $.01 per share of the Company as a federal corporation. On July 18, 2008, shareholders of Wauwatosa Holdings, Inc. approved an amendment to the Company’s charter which changed its name to Waterstone Financial, Inc. effective August 1, 2008.In connection with the name change, the Company’s NASDAQ stock symbol changed from WAUW to WSBF.Shareholders were not required to exchange stock certificates in the name of Wauwatosa Holdings, Inc. for stock certificates in the name of Waterstone Financial Inc.All references to Waterstone Financial, Inc. include Wauwatosa Holdings, Inc. In 2009, the Company consented to a Cease and Desist Order ("Order") issued by its primary regulator, the Office of Thrift Supervision. The specifics of the Order are described in detail on page 34 of this Form 10-K and in a Form 8-K filed with the SEC on November 27, 2009. The Company maintains a website at www.wsbonline.com.We make available through that website, free of charge, copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to those reports and proxy materials as soon as is reasonably practical after the Company electronically files those materials with, or furnishes them to, the Securities and Exchange Commission.You may access those reports by following the links under “Investor Relations” at the Company’s website. - 3 - Table of Contents Cautionary Factors This Form 10-K contains or incorporates by reference various forward-looking statements concerning the Company's prospects that are based on the current expectations and beliefs of management.Forward-looking statements may also be made by the Company from time to time in other reports and documents as well as in oral presentations.When used in written documents or oral statements, the words "anticipate," "believe," "estimate," "expect," "objective" and similar expressions and verbs in the future tense, are intended to identify forward-looking statements.The statements contained herein and such future statements involve or may involve certain assumptions, risks and uncertainties, many of which are beyond the Company's control, that could cause the Company's actual results and performance to differ materially from what is expected.In addition to the assumptions and other factors referenced specifically in connection with such statements, the following factors could impact the business and financial prospects of the Company: · adverse changes in real estate markets; · adverse changes in the securities markets; · general economic conditions, either nationally or in our market area, that are worse than expected; · inflation and changes in interest rates that reduce our margins or reduce the fair value of financial instruments; · legislative or regulatory changes that adversely affect our business; · our ability to maintain higher regulatory capital levels as imposed by federal and state regulators; · our ability to maintain adequate levels of liquidity given regulatory limits on sources of funding and rates that can be paid for funding; · our ability to enter new markets successfully and to take advantage of growth opportunities; · significantly increased competition among depository and other financial institutions; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the Financial Accounting Standards Board; and · changes in consumer spending, borrowing and savings habits. See also the factors regarding future operations discussed in "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Risk Factors" below. - 4 - Table of Contents BUSINESS OF WATERSTONE BANK General Our principal business consists of attracting deposits from the general public in the areas surrounding our eight banking offices and our nine automated teller machines (“ATM”), including stand-alone ATM facilities, located in Milwaukee, Washington and Waukesha counties, Wisconsin. We invest those deposits, together with funds generated from operations, primarily in residential real estate mortgage loans. At December 31, 2009, residential real estate mortgage loans comprised 88.6% of our total loans receivable. On that same date, our residential mortgage loan portfolio was comprised of first mortgage loans secured by one-to four-family residences (46.3%), and over four-family residences (36.5%).The remainder of our residential mortgage loans consisted of home equity loans and lines of credit (5.8%) secured by a junior position on one-to four-family residences. The remainder of our loans receivable consists of construction and land mortgages, commercial mortgages, commercial business loans and consumer loans. Our revenues are derived principally from interest on loans and securities. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities. Business Strategy Our business strategy is to operate as a well-capitalized and profitable community bank dedicated to providing a complete range of banking products and services available through multiple delivery channels. Our principal business activity historically has been the origination of residential mortgage loans, including over four-family properties. In 2007, we added additional business loan and deposit products and expanded our consumer loan product base.There can be no assurances that we will successfully implement our business strategy. Elements of our business strategy are as follows: • Improve Asset Quality.By all measures, our asset quality has deteriorated over the past three years.We have taken a number of significant steps to improve our underwriting of loans and monitoring asset quality.We identified the weaknesses in our loan underwriting standards and procedures in the fourth quarter of 2005.In 2006, we rewrote our underwriting policies, strengthened our underwriting and administration standards and implemented an officers’ loan committee for review and approval of all loans in excess of $500,000.We hired senior loan officers experienced in systematically identifying, objectively evaluating and documenting good credit risks.In 2007, we added an independent loan underwriting function for all residential loans and a loan review function to ensure that newly implemented controls and safeguards are uniformly implemented and applied.We also expanded our collections staff and upgraded our information management systems to reduce the number of past-due loans that become chronically delinquent.In 2008, we hired a Chief Credit Officer (CCO) and moved the credit analysis and loan review functions to a newly formed credit department headed by the CCO.The CCO reports directly to the Chief Executive Officer.Notwithstanding the forgoing, in the current distressed economic environment at December 31, 2009 non-performing loans totaled $75.3 million, or 5.3% of total loans and real estate owned totaled $50.9 million.During the year ended December 31, 2009, net charge-offs totaled $23.4 million. • Capital Maintenance. Given the continuing weakness in our local and national economies, it is imperative that the Company maintain its current level of capital strength.Continuing loan losses have eroded total shareholders’ equity by 16.5% since December 31, 2007.The Company will continue reducing total assets during the year ending December 31, 2010 in order to maintain or increase the 9.02% equity to total assets ratio that existed as of December 31, 2009. • Remaining a Community-Oriented Institution. We were established in Wauwatosa, Wisconsin, a suburb of Milwaukee, in 1921, and have been operating continuously since that time. We have been, and continue to be, committed to meeting the financial needs of the communities we serve, and we are dedicated to providing quality personal service to our customers. • Continuing Emphasis on Residential Real Estate Lending. We offer long-term, fixed-rate loans and indexed, adjustable mortgage loans to our owner-occupied residential mortgage customers. We intend to continue our emphasis on the origination of residential real estate loans, especially over four-family loans. Current loans-to-one borrower limitations cap the amount of credit that we can extend to a single or affiliated group of borrowers at 15% of WaterStone Bank’s capital. • Expansion of Product Offerings.Beginning in 2007, the Bank began offering variable rate, indexed residential mortgage loan and long-term fixed rate residential mortgage loans.Expanded on-line banking and other forms of electronic banking have also provided the opportunity to add more commercial transaction accounts to our funding mix. - 5 - Table of Contents Competition We face competition within our market area both in making real estate loans and attracting deposits. The Milwaukee-Waukesha-West Allis metropolitan statistical area has a high concentration of financial institutions including large commercial banks, community banks and credit unions. As of June30, 2009, based on the FDIC’s annual Summary of Deposits Report, we had the sixth largest market share in our metropolitan statistical area representing 2.5% of all deposits. Our competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms and credit unions. We face additional competition for deposits from money market funds, brokerage firms, and mutual funds. Our primary focus is to build and develop profitable consumer and commercial customer relationships while maintaining our role as a community bank. Market Area The Bank’s market area is broadly defined as the Milwaukee, Wisconsin metropolitan market which is geographically located in the southeast corner of the state.More specifically, our primary market area is Milwaukee and Waukesha counties and the five surrounding counties of Ozaukee, Washington, Jefferson, Walworth and Racine.The Bank has four branch offices in Milwaukee County, three branch offices in Waukesha County and one branch office in Washington County.At June 30, 2009, 44.4% of deposits in the state of Wisconsin were located in the seven County metropolitan Milwaukee market. Our primary market area for deposits includes the communities in which we maintain our banking office locations. Our primary lending market area is broader than our primary deposit market area and includes all of the primary market area noted above but extends further west to the Madison, Wisconsin market and further north to the Appleton and Green Bay, Wisconsin markets.In addition, our mortgage banking operation has twelve offices in Wisconsin, three offices in each of Idaho and Illinois, two offices in Florida and one office in each of Arizona and Minnesota. Lending Activities The scope of the discussion included under “Lending Activities” is limited to lending operations related to loans originated for investment.A discussion of the lending activities related to loans originated for sale is included under “Mortgage Banking Activities.” Historically, our principal lending activity has been originating mortgage loans for the purchase or refinancing of residential real estate. Generally, we retain the loans that we originate which we refer to as loans originated for investment. One- to four-family residential mortgage loans represented $681.6 million, or 46.3%, of our total loan portfolio at December 31, 2009.Over four-family residential mortgage loans represented $536.7 million, or 36.5%, of our total loan portfolio at December 31, 2009. We also offer construction and land loans, commercial real estate loans, home equity lines of credit and commercial loans. At December 31, 2009, construction and land loans, commercial real estate loans, home equity loans and commercial business loans totaled $69.8 million, $48.9 million, $86.0 million and $48.1 million or 4.7%, 3.3%, 5.8% and 3.3%, respectively, of our total loan portfolio. - 6 - Table of Contents Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio in dollar amounts and as a percentage of the total portfolio at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Mortgage loans: Real estate loans: One- to four-family $ % $ % $ % % $ % Over four-family % Construction and land % Commercial % Home equity % Commercial business % - - Consumer % Total loans $ % Undisbursed loan proceeds ) Net deferred loan fees and premiums ) Allowance for loan losses ) Loans, net $ - 7 - Table of Contents Loan Portfolio Maturities and Yields.The following table summarizes the final maturities of our loan portfolio at December 31, 2009.Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less.Maturities are based upon the final contractual payment dates and do not reflect the impact of prepayments and scheduled monthly payments that will occur. One- to four-family Over four-family Construction and Land Commercial Real Estate Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2010 –Dec 31, 2010 $ % $ % $ % $ % Jan 1, 2011 –Dec 31, 2011 % Jan 1, 2012 –Dec 31, 2012 % Jan 1, 2013 –Dec 31, 2013 % % 39 % % Jan 1, 2014 –Dec 31, 2014 % Jan 1, 2015 and thereafter % Total $ % $ % $ % $ % Home Equity Commercial Business Consumer Total Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2010 –Dec 31, 2010 $ % $ % $ % $ % Jan 1, 2011 –Dec 31, 2011 % % 25 % % Jan 1, 2012 –Dec 31, 2012 % % 38 % % Jan 1, 2013 –Dec 31, 2013 % % 65 % % Jan 1, 2014 –Dec 31, 2014 % Jan 1, 2015 and thereafter % % - - % Total $ % $ % $ % $ % - 8 - Table of Contents The following table sets forth the scheduled repayments of fixed and adjustable rate loans at December 31, 2009 that are contractually due after December 31, 2010. Due After December 31, 2010 Fixed Variable Total (In Thousands) Real estate loans: Mortgage loans One- to four-family $ $ $ Over four-family Construction and land Commercial Home equity Commercial Consumer - Total loans $ $ $ One- to Four-Family Residential Mortgage Loans.WaterStone Bank’s primary lending activity is originating residential mortgage loans secured by properties located in Milwaukee and surrounding counties.One- to four-family residential mortgage loans totaled $681.6 million, or 46.3% of total loans at December 31, 2009.One- to four-family residential mortgage loans originated for investment during the year ended December 31, 2009 totaled $25.7 million, or 19.9% of all loans originated.Our one- to four-family residential mortgage loans have fixed and adjustable rates.Our variable-rate mortgage loans generally provide for maximum rate adjustments of 100 basis points per adjustment, with a lifetime maximum adjustment of up to 300 basis points, regardless of the initial rate.Our variable-rate mortgage loans typically amortize over terms of up to 30 years.Portfolio one- to four-family loans at December 31, 2009 are variable rate loans but are not necessarily indexed.They are adjustable semi-annually at our discretion with the limits noted above.The Company does not and has never offered residential mortgage loans specifically designed for borrowers with sub-prime credit scores, including Alt-A and negative amortization loans.Further, prior to 2007, we did not offer indexed, variable-rate loans other than home equity lines of credit and we have never offered “teaser rate” first mortgage products.As a result, our borrowers do not face automatic mortgage rate increases at the end of an initial period. Variable rate mortgage loans can decrease the interest rate risk associated with changes in market interest rates by periodically repricing, but involve other risks because, as interest rates increase, the underlying payments by the borrower increase, thus increasing the potential for default by the borrower.At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates.Upward adjustment of the contractual interest rate is also limited by the maximum periodic and lifetime interest rate adjustments permitted by our loan documents and, therefore, the effectiveness of variable rate mortgage loans in decreasing the risk associated with changes in interest rates may be limited during periods of rapidly rising interest rates.Moreover, during periods of rapidly declining interest rates the interest income received from the adjustable rate loans can be significantly reduced, thereby adversely affecting interest income. All residential mortgage loans that we originate include "due-on-sale" clauses, which give us the right to declare a loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not repaid.We also require homeowner's insurance and where circumstances warrant, flood insurance on properties securing real estate loans.The average single family first mortgage loan balance was $208,000 and the highest outstanding balance was $4.8 million on December 31, 2009.The average two- to four-family first mortgage loan balance was $142,000 on December 31, 2009 and the highest outstanding balance was $4.4 million. - 9 - Table of Contents Over Four-familyReal Estate Loans.Over four-family loans totaled $536.7 million, or 36.5% of total loans at December 31, 2009.Over four-family loans originated during the year ended December 31, 2009 totaled $66.7 million or 51.7% of all loans originated for investment.These loans are generally secured by properties located in our primary market area.Our over four-family real estate underwriting policies generally provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property provided the loan complies with our current loans-to-one borrower limit.Over four-family real estate loans are offered with interest rates that are fixed for periods of up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make an over four-family real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Generally, over four-family loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. An over four-family borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide updated financial statements and federal tax returns annually.These requirements also apply to all guarantors on these loans.We also require borrowers with rental investment property to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average outstanding over four-family mortgage loan balance was $613,000 on December 31, 2009 with the largest outstanding balance at $9.8 million.At December 31, 2009, our largest exposure to one borrower or to a related group of borrowers was $20.9 million, and consisted of six separate loans on residential properties with over four units.The largest loan in the group is a loan with a December 31, 2009 outstanding balance of $6.5 million secured by a 112 unit apartment building. Loans secured by over four-family real estate generally involve larger principal amounts and greater risk than owner-occupied, one- to four-family residential mortgage loans.Because payments on loans secured by over four-family propertiesoften depend on the successful operation or management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy. Residential Construction and Land Loans.We originate construction loans to individuals and contractors for the construction and acquisition of single and multi-family residences.At December 31, 2009, construction mortgage loans totaled $69.8 million, or 4.7%, of total loans.Construction and land loans originated during the year ended December 31, 2009 totaled $7.9 million, or 6.1% of all loans originated for investment.At December 31, 2009, the unadvanced portion of these construction loans totaled $7.9 million. Our construction mortgage loans generally provide for the payment of interest only during the construction phase, which is typically up to nine months although our policy is to consider construction periods as long as 12 months or more.At the end of the construction phase, the construction loan converts to a longer term mortgage loan.Construction loans can be made with a maximum loan-to-value ratio of 90%, provided that the borrower obtains private mortgage insurance if the loan balance exceeds 80% of the lesser of the appraised value or sales price of the secured property.The average outstanding construction loan balance totaled $791,000 on December 31, 2009 and ranged from $35,000 to $4.4 million.The average outstanding land loan balance was $301,000 on December 31, 2009 with the largest outstanding balance at $10.0 million. Before making a commitment to fund a residential construction loan, we require an appraisal of the property by an independent licensed appraiser.We also review and inspect each property before disbursement of funds during the term of the construction loan.Loan proceeds are disbursed after inspection based on the percentage of completion method. Construction financing is generally considered to involve a higher degree of credit risk than longer-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction cost is inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property.Additionally, if the estimate of value is inaccurate, we may be confronted with a project, when completed, with a value that is insufficient to ensure full repayment of the loan. - 10 - Table of Contents Commercial Real Estate Loans.Commercial real estate loans totaled $48.9 million at December 31, 2009, or 3.3% of total loans, and are made up of loans secured by office and retail buildings, churches, restaurants, other retail properties and mixed use properties.Commercial real estate loans originated during the year ended December 31, 2009 totaled $7.4 million, or 5.7% of all loans originated for investment.These loans are generally secured by property located in our primary market area.Our commercial real estate underwriting policies provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property.Commercial real estate loans are offered with interest rates that are fixed up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make a commercial real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Environmental surveys are required for commercial real estate loans when environmental risks are identified.Generally, commercial real estate loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide annually updated financial statements and federal tax returns.These requirements also apply to all guarantors on these loans.We also require borrowers to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average commercial real estate loan in our portfolio at December 31, 2009 was $465,000 with the largest outstanding balance at $3.8 million. Home Equity Loans. We also offer home equity loans and home equity lines of credit, both of which are secured by owner-occupied and non-owner occupied one- to four-family residences.Home equity loans and lines originated during the year ended December 31, 2009 totaled $8.5 million, or 6.6% of all loans originated for investment.At December 31, 2009, outstanding home equity loans and equity lines of credit totaled $86.0 million, or 5.8% of total loans outstanding.At December 31, 2009, the unadvanced amounts of home equity lines of credit totaled $28.4 million.The underwriting standards utilized for home equity loans and home equity lines of credit include a determination of the applicant's credit history, an assessment of the applicant's ability to meet existing obligations and payments on the proposed loan, and the value of the collateral securing the loan.Home equity loans are offered with adjustable rates of interest and with terms up to 10 years.The loan-to-value ratio for our home equity loans and our lines of credit is generally limited to 90% when combined with the first security lien, if applicable.Our home equity lines of credit have ten-year terms and adjustable rates of interest which are indexed to the prime rate, as reported in The Wall Street Journal.Interest rates on home equity lines of credit are generally limited to a maximum rate of 18%.The average outstanding home equity loan balance was $48,000 at December 31, 2009 with the largest outstanding balance at $1.2 million. Commercial Loans.Commercial loans originated during the year ended December 31, 2009 totaled $12.6 million, or 9.8% of all loans originated.Commercial loans totaled $48.1 million at December 31, 2009, or 3.3% of total loans, and are made up of loans secured by accounts receivable, inventory, equipment and real estate.These loans are generally made to borrowers that are located in our primary market area.Working capital lines of credit are granted for the purpose of carrying inventory and accounts receivable or purchasing equipment.These lines require that certain working capital ratios must be maintained and are monitored on a monthly or quarterly basis.Working capital lines of credit are short-term loans with variable interest rates.Outstanding balances fluctuate up to the maximum commitment amount based on fluctuations in the balance of the underlying collateral.Personal property loans secured by equipment are considered commercial business loans and are generally made for terms of up to 84 months and for up to 80% of the value of the underlying collateral.Interest rates on equipment loans may be either fixed or variable.Commercial business loans are generally variable rate loans with initial fixed rate periods of up to five years.These loans generally amortize over 15 to 25 years.Small Business Administration participation is available to qualifying borrowers on all types of commercial business loans. - 11 - Table of Contents A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.The average outstanding commercial loan at December 31, 2009 was $227,000 with the largest outstanding balance at $2.7 million. The following table shows loan origination, principal repayment activity, transfers to real estate owned, charge offs and sales during the periods indicated. Year Ended December 31, (In Thousands) Total loans at beginning of year $ $ $ Mortgage loans originated for investment: Residential One- to four-family Over four-family Construction and land Commercial Home equity Total mortgage loans originated for investment Consumer loans originated for investment Commercial loans originated for investment Total loans originated for investment Other loans – net activity - Principal repayments ) ) ) Transfers to real estate owned ) ) ) Loan principal charge-off ) ) ) Net activity in loans held for investment ) Loans originated for sale Loans sold ) ) ) Net activity in loans held for sale ) Total loans receivable and held for sale at end of period $ $ $ - 12 - Table of Contents Origination and Servicing of Loans.All loans originated by us are underwritten pursuant to internally developed policies and procedures.While we generally underwrite loans to Freddie Mac and Fannie Mae standards, due to several unique characteristics, our loans originated prior to 2008 do not conform to the secondary market standards.The unique features of these loans include: interest payments in advance of the month in which they are earned, discretionary rate adjustments that are not tied to an independent index and pre-payment penalties. Exclusive of our mortgage banking operations, we generally retain in our portfolio a significant majority of the loans that we originate.At December 31, 2009, WaterStone Bank was servicing loans sold in the amount of $4.7 million.Loan servicing includes collecting and remitting loan payments, accounting for principal and interest, contacting delinquent mortgagors, supervising foreclosures and property dispositions in the event of unremedied defaults, making certain insurance and tax payments on behalf of the borrowers and generally administering the loans. Loan Approval Procedures and Authority.WaterStone Bank’s lending activities follow written, non-discriminatory, underwriting standards and loan origination procedures established by WaterStone Bank’s board of directors.The loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan, if applicable.To assess the borrower's ability to repay, we review the employment and credit history and information on the historical and projected income and expenses of borrowers. Loan officers are authorized to approve and close any loan that qualifies under WaterStone Bank underwriting guidelines within the following lending limits: • A secured one- to four-family mortgage loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $1,000,000 that is independently underwritten can be approved by select loan officers. • A loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $500,000 can be approved by select commercial loan officers. • Any secured mortgage loan ranging from $500,001 to $2,999,999 or any new loan to a borrower with outstanding loans from the Bank exceeding $1,000,000 must be approved by the Officer Loan Committee. • Any loan for $3,000,000 or more must be approved by the Officer Loan Committee and the board of directors prior to closing.Any new loan to a borrower with outstanding loans from the Bank exceeding $10,000,000 must be approved by the board of directors prior to closing. Asset Quality A system-generated delinquency notice is mailed monthly to all delinquent borrowers, advising them of the amount of their delinquency.When a loan becomes more than 30 days delinquent, WaterStone Bank sends a letter advising the borrower of the delinquency.The borrower is given 30 days to pay the delinquent payments or to contact WaterStone Bank to make arrangements to bring the loan current over a longer period of time.If the borrower fails to bring the loan current within 90 days from the original due date or to make arrangements to cure the delinquency over a longer period of time, the matter is referred to legal counsel and foreclosure or other collection proceedings are considered.We may consider forbearance in select cases where a temporary loss of income might result, if a reasonable plan is presented by the borrower to cure the delinquency in a reasonable period of time after his or her income resumes. All loans are reviewed on a regular basis, and such loans are placed on non-accrual status when they become more than 90 or more days delinquent.When loans are placed on non-accrual status, unpaid accrued interest is reversed, and further income is recognized only to the extent received. - 13 - Table of Contents Non-Performing Assets.Non-performing assets consist of non-accrual loans and other real estate owned.Loans are generally placed on non-accrual status when contractually past due 90 days or more as to interest or principal payments.Additionally, whenever management becomes aware of facts or circumstances that may adversely impact the collectibility of principal or interest on loans, management may place such loans on non-accrual status immediately, rather than waiting until the loan becomes 90 days past due. At that time, previously accrued and uncollected interest on such loans is reversed and additional income is recorded only to the extent that payments are received and the collection of principal is reasonably assured.Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time, and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. The table below sets forth the amounts and categories of our non-accrual loans and real estate owned at the dates indicated. At December 31, (Dollars in Thousands) Non-accrual loans: Residential One- to four-family $ Over four-family Construction and land Commercial real estate Home equity Commercial - - - Consumer - Total non-accrual loans Real estate owned One- to four-family Over four-family - - Construction and land - Commercial real estate - - Total real estate owned Total non-performing assets $ Total performing troubled debt restructurings $ $ $ $
